Citation Nr: 1019804	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  07-26 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to 
include as due to exposure to ionizing radiation.  

2.  Entitlement to service connection for residuals of a 
stroke, to include as due to exposure to ionizing radiation.  

3.  Entitlement to service connection for diabetes mellitus, 
to include as due to exposure to ionizing radiation.  

4.  Entitlement to service connection for colon cancer, to 
include as due to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1948 to 
September 1953.

This matter is on appeal from a decision of the Columbia, 
South Carolina, Department of Veterans Affairs (VA) Regional 
Office (RO).  Jurisdiction of the appeal is currently with 
the RO in Atlanta, Georgia.  

The Veteran testified before the undersigned in July 2007.  A 
transcript of the hearing is of record.

In December 2009, the Board granted a motion to advance this 
case on the docket.  38 C.F.R. § 20.900(c) (2009).  

The issues of entitlement to service connection for diabetes 
mellitus and colon cancer are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

The Veteran's sleep apnea and brain stem stroke (residuals of 
a stroke) are not characterized as a radiogenic disease nor 
may they be presumed to be the result of participation in a 
radiation risk activity; these disorders were also not shown 
until many years after service and are unrelated to service, 
to include any radiation exposure that may have occurred 
during active service.


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in or aggravated by active 
duty and is not the result of exposure to ionizing radiation.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103(a), 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.311 
(2009).
 
2.  A brain stem stroke (residuals of a stroke) were not 
incurred in or aggravated by active duty and are not the 
result of exposure to ionizing radiation.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1116, 5103(a), 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.311 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim. 



Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the Veteran in June 2005 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in July 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  This notice was also 
provided to the Veteran prior to initial adjudication.

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained the Veteran's service treatment 
records and the Veteran submitted his own private treatment 
records.  Next, the Veteran was provided an opportunity to 
set forth his contentions during the hearing before the 
undersigned Acting Veterans Law Judge in December 2009.

The Board acknowledges, however, that a VA medical 
examination was not provided with regard to these claims, nor 
was a VA medical opinion obtained to determine the nature and 
etiology of his complaints.  In determining whether the duty 
to assist requires that a VA medical examination be provided 
or medical opinion obtained with respect to a veteran's claim 
for benefits, there are four factors for consideration: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In deciding whether to remand the issue for a medical nexus 
opinion, the Board notes that the Federal Circuit, in a 
recent decision, upheld the determination that a VA medical 
examination is not required as a matter of course in 
virtually every veteran's disability case involving a nexus 
issue.  Waters v. Shinseki, --- F.3d --- (Fed. Cir. 2010) 
(2010 WL 1302954) (distinguishing cases where only a 
conclusory generalized statement is provided by the veteran, 
in which case an examination may not be required).  

Here, the evidence weighs against a finding of chronic in-
service disability stemming from active duty or ionizing 
radiation exposure, to include a service separation 
examination that was silent for findings of complaints, 
treatment, or diagnosis related to his residuals of a stroke 
or sleep apnea.  Moreover, the Veteran's statements of in-
service chronicity and continuity of symptomatology are found 
to lack credibility.  Therefore, the Board finds that a 
remand for a VA examination would not be beneficial in the 
adjudication of this issue and, thus, is not required in this 
case.

Additionally, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claims.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Entitlement to Service Connection for Sleep Apnea and 
Residuals of a Stroke

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Next, entitlement service connection for a disorder that is 
attributable to ionizing radiation exposure during service 
can be shown in three different ways.  Ramey v. Brown, 9 Vet. 
App. 40 (1996).  First, a radiation-exposed veteran may be 
presumptively service-connected for any of the specific 
diseases listed in 38 C.F.R. § 3.309(d), which encompass a 
variety of different forms of cancer.  

A "radiation-exposed" veteran is one who participated in a 
radiation-risk activity which, by definition, means the 
onsite participation in a test involving the atmospheric 
detonation of a nuclear device, occupation of Hiroshima or 
Nagasaki during World War II, or presence at other certain 
specified sites.  38 C.F.R. § 3.309(d)(3).  In applying this 
statutory presumption, there is no requirement for 
documenting the level of radiation exposure.

If the requirements for presumptive service connection under 
38 C.F.R. § 3.309(d)(3) are not met, service connection may 
also be established if the evidence shows the existence of 
any other "radiogenic" diseases, such as any form of cancer 
listed under 38 C.F.R. § 3.311(b)(2) or other claimed 
diseases considered to be radiogenic through a showing of 
competent scientific or medical evidence.  
38 C.F.R. § 3.311(b)(4). 

When it has been determined that: (1) a veteran has been 
exposed to ionizing radiation; (2) the veteran subsequently 
develops a specified radiogenic disease; and (3) the disease 
first becomes manifest five years or more after exposure, the 
claim will be referred to the Under Secretary for Benefits 
for further consideration in accordance with 38 C.F.R. § 
3.311(c). 

When such a claim is forwarded for review, the Under 
Secretary for Benefits shall consider the claim with 
reference to 38 C.F.R. § 3.311(e) and may request an advisory 
medical opinion from the Under Secretary of Health.  
38 C.F.R. §§ 3.311(b), (c)(1).  The medical adviser must 
determine whether sound scientific and medical evidence 
supports a conclusion that it is "at least as likely as 
not" that the disease resulted from in-service radiation 
exposure or whether there is "no reasonable possibility" 
that the disease resulted from in-service radiation exposure.  
38 C.F.R. § 3.311(c)(1).

Finally, if service connection cannot be established as a 
result of exposure to ionizing radiation, it may still be 
established on a direct basis by showing that the disease or 
malady was incurred during or aggravated by service, a task 
which includes the burden of tracing causation to a condition 
or event during service.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In this case, the Veteran has been diagnosed with sleep apnea 
in August 2003.  Also, in June 2003, he was diagnosed with 
isolated right fourth cranial nerve palsy which one treating 
physician speculated was most likely to a penetrator caudal 
brain stem stroke in the pons or pontine medullary area.  

These disorders, the Veteran asserts, are the result of his 
involvement in atmospheric radiologic testing performed 
during Operation RANGER, a series of atmospheric atomic bomb 
tests that occurred from January 27 to February 6, 1951.  For 
the reasons discussed in the remand portion of this decision, 
further development is required in order to confirm his 
participation in this project.  

However, this required additional development does not 
preclude consideration of the Veteran's claims for sleep 
apnea and residuals of a stroke, because the evidence does 
not indicate that either of these disorders is attributable 
in any way to radiation exposure.  First, neither sleep apnea 
nor any disorder related to a stroke is listed as disorder 
that may be presumptively service-connected under 38 C.F.R. 
§ 3.309(d).  Therefore, service-connection is not warranted 
on this basis.  

The evidence also does not indicate that either the Veteran's 
sleep apnea or residuals of a possible stroke are radiogenic 
diseases.  As an initial matter, neither disorder is listed 
among the radiogenic diseases in 38 C.F.R. § 3.311(b)(2).  
Moreover, the clinical evidence in the claims file does not 
indicate or suggest that either of these diseases is or would 
have been attributable to exposure to ionizing radiation.  
There is simply no evidence to support this argument.  The 
Veteran testified that no physician had ever drawn a link 
between his brain stem stroke and his purported exposure to 
radiation in service.  Transcript of December 2009 personal 
hearing (T.) at 14.  He similarly said that no physician had 
ever directly told him that there was an etiologically 
relationship between radiation exposure and sleep apnea.  T. 
at 15.  The record was held open for 60-days to permit the 
Veteran the opportunity to obtain such an opinion but no such 
opinion was submitted.  Service connection is not warranted 
on this basis.  Indeed, given the paucity of evidence 
relating his sleep apnea and/or brain stem stroke to 
radiation exposure, the question of whether the Veteran had 
such exposure is essentially a moot question.

Next, when considering whether service connection for either 
of these disorders is warranted on a direct basis, the Board 
concludes that the service connection is not warranted.  
Specifically, the Veteran's service treatment records reflect 
no complaints of, treatment for, or a diagnosis related to 
sleep apnea or to a brain disorder of any type during active 
duty service.  A January 1953 physical examination is 
notable, however, in that it notes a skull fracture injury 
prior to military service.  Even so, at the time of his 
discharge physical examination in August 1954, there was no 
indication of sleep apnea or of any unusual brain episodes 
during his service.  He testified at his personal hearing 
that he felt in good health when he exited service.  T. at 
14.  Indeed, he stated he was surprised to learn that his 
radiation had adverse effect on his fertility, which was 
later corrected.  Id.  Therefore, sleep apnea or symptoms of 
a brain disorder such as a stroke were not noted in service.
	
	Next, post-service evidence does not reflect sleep apnea or 
any sort of brain disorder for many years after service 
discharge.  Specifically, the first indications of sleep 
apnea were not until he underwent a sleep study in August 
2003.  Additionally, the first disorder of the brain was not 
noted until September 1999, where the Veteran was found to 
have a cerebral arterial venous malformation.  These are the 
first recorded symptoms related to sleep apnea and a brain 
disorder, coming 40 and 36 years respectively after 
discharge.  Therefore, the competent evidence does not 
reflect continuity of symptomatology.  
	
	The Veteran does not argue to the contrary.  Rather, as noted 
above, the Veteran testified as to being in good health when 
he exited service, and that he didn't even realize that his 
purported radiation exposure had had a deleterious effect on 
his health until a doctor told him that his exposure to 
radiation had rendered him temporarily infertile.  He also 
made it clear that the onset of his sleep apnea and brain 
stem stroke occurred many years post service.  The Board 
emphasizes the multi-year gap between discharge from active 
duty service (1953) and initial reported symptoms related to 
a low back disorder in approximately 1999 and 2003 
(approximately a 40-year gap).  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).
	
	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's sleep apnea and residuals of a stroke to active 
duty, despite his contentions to the contrary.  Specifically, 
as mentioned above, the competent evidence does not indicate 
the presence of sleep apnea or a brain disorder for decades 
after he left active duty service.  Moreover, no treating or 
examining health care professional has ever established or 
suggested such a relationship.  The Veteran testified that no 
doctor or medical professional had ever linked his sleep 
apnea or brain stem stroke to his active service, to include 
alleged exposure to radiation.  He was provided an 
opportunity to secure such an opinion (following the December 
2009 personal hearing) but no such opinion was obtained or 
submitted.

The Board acknowledges that the Veteran is competent to 
report symptoms as they come to him through his senses.  
However, sleep apnea and brain disorders (brain stem 
strokes/infarcts) are not the types of disorders that a lay 
person can provide competent evidence on questions of 
etiology or diagnosis.  A layperson is generally not capable 
of opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. 
West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).  However, a disorder that was indicated 
in the medical record to exist years after service, or a 
finding that one disorder is related to another disorder, is 
not a condition capable of lay diagnosis.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007).  Put another way, the 
Board assigns no probative value to the Veteran's opinion 
that his sleep apnea or brain stem stroke are related to his 
active service.

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claims for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.


ORDER

Service connection for sleep apnea, to include as due to 
exposure to ionizing radiation, is denied.  

Service connection for residuals of a stroke, to include as 
due to exposure to ionizing radiation, is denied.  




REMAND

Regarding the Veteran's claims for colon cancer and diabetes 
mellitus, the Board determines that further development is 
necessary.  First, a private treating physician opined in 
December 2009 that the Veteran's diabetes mellitus could be 
related to radiation exposure.  Additionally, colon cancer is 
a disorder that would be service-connected on a presumptive 
basis for radiation-exposed veterans under 38 C.F.R. 
§ 3.309(d).  

While the Veteran has asserted that he was a participant in 
Operation RANGER, the evidence in the claims file does not 
sufficiently support this assertion.  Specifically, orders 
from January 1951 indicate that his Unit was assigned 
temporary duty with Strategic Air Command for a period during 
which Operation RANGER occurred.  However, this evidence does 
not indicate whether his Unit actually participated.  Of 
note, the publication History of Air Force Atomic Cloud 
Sampling (January 1963), does not list the Veteran's Unit as 
a participant in Operation RANGER or any other nuclear 
testing.  Therefore, an attempt should be made to verify this 
service.  

Moreover, the Board concludes that a medical opinion is 
necessary to ascertain the relationship between the Veteran's 
claimed colon cancer and diabetes mellitus and his possible 
exposure to ionizing radiation.  With respect to his claim 
for service connection for colon cancer specifically, the 
evidence of record is not entirely clear whether he was ever 
actually diagnosed with such a disorder.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1. Request from the Joint Services Records 
and Research Center (JSRRC) that it 
verifies the Veteran's participation in 
Operation RANGER from January 27 to 
February 6, 1951.  If this information is 
unavailable, the JSRRC is additionally 
asked to verify if the 373rd Weather 
Reconnaissance Squadron participated in 
this project.  

In conjunction with this request, an 
attempt should be made to obtain any 
available dose estimates for the Veteran.  
If there are no dose estimates on record 
for the Veteran, dose estimates from other 
personnel in his Unit should be acquired.  

2.  If, and only if, it is determined that 
the Veteran was exposed to ionizing 
radiation, request from a VA examiner an 
opinion to determine the nature and 
etiology of his diabetes mellitus and 
colon cancer.  The claims folder should be 
made available to the examiner in 
conjunction with the requested opinion.  
The Veteran should be scheduled for an 
examination only if the VA examiner deems 
necessary.  

The examiner should be asked to determine 
whether the Veteran suffers or has been 
diagnosed as having cancer of the colon.  
If the Veteran does/did not have colon 
cancer, please state what he experienced 
(e.g. colon polyps) and whether it is at 
least as likely as not (a 50 percent 
probability or higher) that the disorder 
is related to active duty service or to 
his exposure to ionizing radiation.

With regard to the Veteran's diabetes 
mellitus, the examiner is requested to 
offer an opinion as to whether it is at 
least as likely as not (a 50 percent 
probability or higher) that the disorder 
is related to active duty service or to 
his exposure to ionizing radiation.  If 
practicable, any information relating to 
such exposure, including dose estimates, 
should be provided for review.

All opinions are to be accompanied by a 
clear rationale consistent with the 
evidence of record.  In providing this 
rationale, the examiner is requested to 
comment on the opinions provided in 
December 2009 by a private physician and 
his or her bases for agreeing or 
disagreeing with that opinion.

If the examiner is unable to render such 
an opinion without resorting to 
speculation, such should be stated and 
accompanied with a reasoning why such an 
opinion can not be given.

3. Readjudicate the claims for entitlement 
service connection for diabetes mellitus 
and colon cancer.  If the benefit sought 
is not granted, the appellant should be 
furnished a supplemental statement of the 
case and be afforded an opportunity to 
respond.  The case should then be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL A. HERMAN	
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


